Case: 17-30613      Document: 00514443367         Page: 1    Date Filed: 04/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 17-30613
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          April 24, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

AMELIA VICTOR, also known as Nun,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:09-CR-320-6


Before STEWART, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       Amelia Victor appeals the sentence imposed following the revocation of
her supervised release term.            She contends that the 36-month, above-
guidelines sentence was substantively unreasonable because she was a first
time offender, her supervised release violations were related to her drug
addiction, and the record was devoid of evidence justifying the district court’s
drastic upward departure from the recommended range. Victor also contends


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30613    Document: 00514443367     Page: 2   Date Filed: 04/24/2018


                                 No. 17-30613

that the district court failed to adequately explain its reasons for imposing the
sentence. Because Victor made no objections on the specific grounds she now
raises, our review is limited to plain error. See United States v. Warren, 720
F.3d 321, 332 (5th Cir. 2013).
      The record reflects that the district court sufficiently articulated its
reasons for imposing the above-guidelines revocation sentence. See United
States v. Kippers, 685 F.3d 491, 498-99 (5th Cir. 2012). Even if we were to
conclude that the district court’s explanation was inadequate, Victor cannot
show that the error affected her substantial rights because nothing in the
record suggests that her sentence would have been different if the court had
provided more extensive reasons. See United States v. Whitelaw, 580 F.3d 256,
264-65 (5th Cir. 2009).
      Victor likewise cannot show that the above-guidelines sentence was
substantively unreasonable. See Warren, 720 F.3d at 332. The record reflects
that the district court considered the recommended imprisonment range, the
36-month statutory maximum term of imprisonment, the nature and
circumstances of Victor’s supervised release violations, Victor’s history and
characteristics, and Victor’s repeated inability to comply with the conditions of
her supervised release. The district court implicitly concluded that the 36-
month sentence was appropriate based on the circumstances of the case and
the 18 U.S.C. § 3553(a) factors. We have routinely upheld revocation sentences
exceeding the recommended range, even where the sentence is the statutory
maximum. Warren, 720 F.3d at 332. Because Victor has failed to show that
her revocation sentence is plainly unreasonable or plainly erroneous, see id. at
326, 332-33, the district court’s judgment is AFFIRMED.




                                       2